DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/20/2021 has been entered.
Response to Arguments
Applicant’s arguments, see pages 11-14, filed 12/20/2021, with respect to claim 1 have been fully considered and are persuasive.  The non-final rejection of 10/12/2021 has been withdrawn. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-13, 15-20, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Constantino (US 2015/0200162).
Regarding claim 12, Constantino discloses, in at least figures 20A-20D, 22A-22C, and related text, a signal isolator (the limitation of “a signal isolator” has not patentable weight because it is interpreted as intended use), comprising: 
a first die portion (one of 2002, [193]); 

a second die portion (one of 2008, [193]) isolated from the first die portion (one of 2002, [193]); 
a second metal region (2030/2032/2034 for one of 2008, [201], [208]) electrically connected to the second die portion (one of 2008, [193]); 
a third metal region (2003, [196]) electrically isolated from the first (2030/2032/2034 for one of 2002, [201], [208]) and second (2030/2032/2034 for one of 2008, [201], [208]) metal regions; 
a third die portion (another one of 2002, [193]) electrically isolated from the first (2030/2032/2034 for one of 2002, [201], [208]), second (2030/2032/2034 for one of 2008, [201], [208]) and third metal regions (2003, [196]); and 
a fourth die portion (another one of 2008, [193]) electrically isolated from the first (2030/2032/2034 for one of 2002, [201], [208]), second (2030/2032/2034 for one of 2008, [201], [208]) and third metal regions (2003, [196]) and isolated from the third die portion (another one of 2002, [193]), 
wherein the first metal region (2030/2032/2034 for one of 2002, [201], [208]), the second metal region (2030/2032/2034 for one of 2008, [201], [208]), and the third metal region (2003, [196]) provide an isolated signal path from the first die portion (one of 2002, [193]) to the second die portion (one of 2008, [193]).
Regarding claim 13, Constantino discloses the signal isolator according to claim 12 as described above.

Regarding claim 15, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the third die portion (another one of 2002, [193]) is separated from the first die portion (one of 2002, [193]) and the second die portion (one of 2008, [193]) by respective isolating trenches (figures).
Regarding claim 16, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the first (2030/2032/2034 for one of 2002, [201], [208]) and second metal regions (2030/2032/2034 for one of 2008, [201], [208]) are formed in a first metal layer (figures).
Regarding claim 17, Constantino discloses the signal isolator according to claim 16 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, a third metal region (2003, [196]) is formed in a second metal layer (figures).
Regarding claim 18, Constantino discloses the signal isolator according to claim 12 as described above.

Regarding claim 19, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the third metal region (2003, [196]) overlaps with the first (2030/2032/2034 for one of 2002, [201], [208]) and second metal regions (2030/2032/2034 for one of 2008, [201], [208]).
Regarding claim 20, Constantino discloses the signal isolator according to claim 12 as described above.
Constantino further discloses, in at least figures 20A-20D, 22A-22C, and related text, the first isolated signal path (2014-1/2014-2, [194]) comprises a differential signal pair ([194], figures).
Regarding claim 35, Constantino discloses, in at least figures 20A-20D, 22A-22C, and related text, a signal isolator (the limitation of “a signal isolator” has not patentable weight because it is interpreted as intended use), comprising: 
a first die portion (one of 2002, [193]); 
a first metal region (2030/2032/2034 for one of 2002, [201], [208]) electrically connected to the first die portion (one of 2002, [193]); 

a second metal region (2030/2032/2034 for one of 2008, [201], [208]) electrically connected to the second die portion (one of 2008, [193]); 
a third die portion (another of 2002, [193]) electrically isolated from the first (2030/2032/2034 for one of 2002, [201], [208]) and second (2030/2032/2034 for one of 2008, [201], [208]); and 
a fourth die portion (another one of 2008, [193]) electrically isolated from the first (2030/2032/2034 for one of 2002, [201], [208]) and second (2030/2032/2034 for one of 2008, [201], [208]) and isolated from the third die portion (another one of 2002, [193]), 
wherein the first metal region (2030/2032/2034 for one of 2002, [201], [208]) and the second metal region (2030/2032/2034 for one of 2008, [201], [208]) provide an isolated signal path from the first die portion (one of 2002, [193]) to the second die portion (one of 2008, [193]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Constantino (US 2015/0200162) in view of Lee (US 2014/0253225).

Constantino does not explicitly disclose the first metal region comprises a first coil and the second metal region comprises a second coil, wherein the first and second coils are inductively coupled.
Lee teaches, in at least figures 1D-1E, and related text, the signal isolator comprising the first metal region (560, [50]) comprises a first coil and the second metal region (558, [50]) comprises a second coil, wherein the first and second coils are inductively coupled, for the purpose of providing power transfer between two different voltage domains that maintains isolation between the two different voltage domains while generating a regulated supply voltage to a device in one of those voltage domains ([5]).
Constantino and Lee are analogous art because they both are directed to signal isolator and one of ordinary skill in the art would have had a reasonable expectation of success to modify Constantino with the specified features of Lee because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Constantino to have the first metal region comprising a first coil and the second metal region comprises a second coil, wherein the first and second coils are inductively coupled, as taught by Lee, for the purpose of providing power transfer between two different voltage domains that maintains isolation between the two different voltage domains while generating a regulated supply voltage to a device in one of those voltage domains ([5]. Lee).
Allowable Subject Matter
Claims 1-11 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 that recite “the first metal region, the second metal region and the third die portion provide a second isolated signal path from the first die portion to the second die portion in parallel with the first isolated signal path” in combination with other elements of the base claims 1.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 12-13 and 14 that recite “the first layer comprises an epitaxial layer” in combination with other elements of the base claims 12-13 and 14.
Claim 37 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 37 that recite “the first metal region, the second metal region and the third die portion provide a second isolated signal path from the first die portion to the second die portion in parallel with the first isolated signal path” in combination with other elements of the base claims 37.
Claim 38 is allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 38 that recite “the first metal region, the second metal region and the third die portion provide a second isolated signal path from the first die portion to the second die portion in parallel with the first isolated signal path, wherein the first, second, and third metal regions are on the same side of the third die portion” in combination with other elements of the base claims 38.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/TONG-HO KIM/Primary Examiner, Art Unit 2811